Exhibit 10.2


FORM OF
HI-CRUSH PARTNERS LP
FIRST AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
PHANTOM UNIT AWARD AGREEMENT
(TIME BASED VESTING)
This Phantom Unit Award Agreement (this “Agreement”) is made and entered into by
and between Hi-Crush GP LLC, a Delaware limited liability company (the “General
Partner”), and [__________] (“Participant”). This Agreement is effective as of
[__________] (the “Grant Date”). Capitalized terms used in this Agreement but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Hi-Crush Partners LP First Amended and Restated Long-Term Incentive Plan (as
amended from time to time, the “Plan”), unless the context requires otherwise.
WHEREAS, Hi-Crush Partners LP (the “Partnership”), acting through the Board of
Directors of the General Partner (the “Board”), has adopted the Plan to, among
other things, attract, retain and motivate certain employees, consultants and
directors of the Partnership, the General Partner and their respective
Affiliates (collectively, the “Partnership Entities”); and
WHEREAS, the Board hereby authorizes the grant of Phantom Units to Participant
as part of Participant’s compensation for services provided to the Partnership
Entities.
NOW, THEREFORE, in consideration of Participant’s agreement to provide or to
continue providing services to the Partnership Entities, Participant and the
General Partner agree as follows:
1.    Grant of Phantom Units.    The General Partner hereby grants to
Participant [__________] Phantom Units, subject to all of the terms and
conditions set forth in the Plan and in this Agreement, including without
limitation, those restrictions described in Section 4, whereby each Phantom Unit
represents the right to receive, upon settlement, one Unit of the Partnership.
2.    Phantom Unit Account. Phantom Units represent notional Units and not
actual Units. The General Partner shall establish and maintain a bookkeeping
account on its records for Participant (a “Phantom Unit Account”) and shall
record in such Phantom Unit Account: (a) the number of Phantom Units granted to
Participant and (b) the amount deliverable to Participant at settlement on
account of Phantom Units that have vested in accordance with Section 4.
Participant shall not have any interest in any fund or specific assets of the
Partnership by reason of this Award or the Phantom Unit Account established for
Participant.
3.    Rights of Participant. No Units shall be issued to Participant at the time
the grant is made, and Participant shall not be, nor have any of the rights and
privileges of, a unitholder or limited partner of the Partnership with respect
to any Phantom Units recorded in the Phantom Unit Account. Participant shall
have no voting rights with respect to the Phantom Units. This grant of Phantom
Units also includes a grant of a tandem distribution equivalent right (“DER”)
with respect to each Phantom Unit. The General Partner will establish a DER
bookkeeping account with respect to each Phantom Unit (the “DER Account”) that
shall be credited with an amount equal to any distributions made by the
Partnership on a Unit, in the same form that the distribution was delivered to
unitholders generally, calculated based on the number of Units related to the
portion of


1



--------------------------------------------------------------------------------




Participant’s Phantom Units granted pursuant to this Agreement that have not
been settled as of the record date for the distribution. Amounts credited to the
DER Account shall be paid to Participant at the time the related Phantom Unit
for which the distributions accrued is settled at the time set forth in Section
6. No interest will accrue on any such right between the issuance of a
distribution to unitholders generally and the settlement of a DER.
4.    Vesting of Phantom Units. The Phantom Units (including any DERs) are
subject to forfeiture restrictions and may not be transferred or otherwise
disposed of by Participant. Subject to the terms and conditions of this
Agreement, the forfeiture restrictions on the Phantom Units shall lapse, and the
Phantom Units will vest according to the following vesting schedule: (a)
one-half of the Phantom Units will vest on the second anniversary of the Grant
Date and (b) one-half of the Phantom Units will vest on the third anniversary of
the Grant Date; provided, however, that such restrictions will lapse, and the
Phantom Units (including any DERs) shall vest in accordance with the foregoing
provision only if Participant has continuously provided services to the
Partnership Entities from the Grant Date until the vesting date(s).
5.    Termination; Change of Control.
(a)    Termination for Any Reason. If Participant experiences a separation from
service with the Partnership Entities for any reason prior to the date the
Phantom Units have vested in accordance with Section 4, then all Phantom Units
(including any DERs) granted pursuant to this Agreement that have not yet vested
shall be automatically terminated and be forfeited without further notice.
(b)    Change of Control. If a Change of Control occurs prior to the date the
Phantom Units have vested in accordance with Section 4, then upon such Change of
Control, all restrictions described in Section 4 shall lapse and all Phantom
Units granted pursuant to this Agreement shall become immediately vested and
nonforfeitable and shall be settled in accordance with Section 6 as soon as
practicable thereafter, but in no event later than 30 days following the date of
such Change of Control.
6.    Settlement Date; Manner of Settlement.     No later than the 30th calendar
day following the vesting of the Phantom Units pursuant to this Agreement, such
Phantom Units (including any DERs) shall be settled through the delivery of
Units for such Phantom Units and amounts in the DER Account to Participant. No
fractional Units will be issued or acquired pursuant to this Agreement. If the
application of any provision of this Agreement would yield a fractional Unit,
such fractional Unit will be rounded down to the next whole Unit if it is less
than 0.5 and rounded up to the next whole Unit if it is 0.5 or more. Participant
agrees that any Units that Participant acquires upon settlement of the Phantom
Units will not be sold or otherwise disposed of in any manner that would
constitute a violation of the Partnership Agreement, any applicable federal or
state securities laws, the Plan or the rules, regulations and other requirements
of the U.S. Securities and Exchange Commission (the “SEC”) and any stock
exchange upon which the Units are then listed. Participant also agrees that any
certificates representing the Units acquired under this Agreement may bear such
legend or legends that the Committee deems appropriate in order to ensure
compliance with applicable securities laws. In addition to the terms and
conditions provided herein, the Partnership may require that Participant make
such covenants, agreements and


2



--------------------------------------------------------------------------------




representations as the Committee, in its sole discretion, deems advisable in
order to comply with any such laws, rules, regulations or requirements.
7.    Tax Withholding. To the extent that the vesting or settlement of a Phantom
Unit (including any DERs) results in the receipt of compensation by Participant
with respect to which any of the Partnership Entities has a tax withholding
obligation pursuant to applicable law, unless other arrangements have been made
by Participant that are acceptable to such Partnership Entity, Participant shall
deliver to the Partnership Entity such amount of money as the Partnership Entity
may require to meet its withholding obligations under applicable law. No
settlement of Phantom Units shall be made pursuant to this Agreement until the
amount has been paid or arrangements approved by the Partnership Entity have
been made to satisfy in full the applicable tax withholding requirements of the
Partnership Entity with respect to such event.
8.    Limitations on Transfer.    Participant agrees that Participant shall not
dispose of (meaning, without limitation, sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of, including pursuant to a qualified domestic
relations order (as defined in Section 401(a)(13) of the Code, or
Section 206(d)(3) of the Employee Retirement Income Security Act of 1974, as
amended)) any Phantom Units or other rights hereby acquired prior to the date
the Phantom Units are vested and settled. Any attempted disposition of the
Phantom Units in violation of the preceding sentence shall be null and void and
the Phantom Units that Participant attempted to dispose of shall be forfeited.
9.    Adjustment. The number of Phantom Units granted to Participant pursuant to
this Agreement shall be adjusted to reflect distributions of the Partnership
paid in Units, Unit splits or other changes in the capital structure of the
Partnership, all in accordance with the Plan. All provisions of this Agreement
shall be applicable to such new or additional or different Units or securities
distributed or issued pursuant to the Plan to the same extent that such
provisions are applicable to the Units with respect to which they were
distributed or issued.
10.    Copy of Plan.    By the execution of this Agreement, Participant
acknowledges receipt of a copy of the Plan. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any applicable law, then
such provision will be deemed to be modified to the minimum extent necessary to
render it legal, valid and enforceable; and if such provision cannot be so
modified, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.
11.    Notices.    Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered or, whether actually
received or not, on the third business day (on which banking institutions in the
State of Texas are open) after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The General Partner or Participant may
change at any time and from time to time by written notice to the other, the
address which it or Participant previously specified for receiving notices. The
General Partner and Participant agree that any notices shall be given to the
General Partner or to Participant at the following addresses:


3



--------------------------------------------------------------------------------




General Partner:    Hi-Crush GP LLC
Attn: General Counsel
Three Riverway
Houston, TX 77056
(713) 980-6200


Participant:
At Participant’s current address as shown in the General Partner’s records.



12.    General Provisions.
(a)Administration. This Agreement shall at all times be subject to the terms and
conditions of the Plan. The Committee shall have sole and complete discretion
with respect to all matters reserved to it by the Plan and involving this
Agreement and decisions of a majority of the Committee with respect thereto and
with respect to this Agreement shall be final and binding upon Participant and
the General Partner. In the event of any conflict between the terms and
conditions of this Agreement and the Plan, the provisions of the Plan shall
control.
(b)No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving Participant the right to be retained in the employ or
service of the Partnership Entities. Furthermore, the Partnership Entities may
at any time terminate the service relationship with Participant free from any
liability or any claim under the Plan or this Agreement, unless otherwise
expressly provided in the Plan, this Agreement or other written agreement.
(c)Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
(d)Amendments. This Agreement may be amended only by a written agreement
executed by the General Partner and Participant, except that the Committee may
unilaterally waive any conditions or rights under, amend any terms of, or alter
this Agreement provided no such change materially reduces the rights or benefits
of Participant with respect to the Phantom Units without Participant’s consent.
(e)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the General Partner or the Partnership and
upon any person lawfully claiming under Participant.
(f)Entire Agreement. This Agreement and the Plan constitute the entire agreement
of the parties hereto with regard to the subject matter hereof, and contain all
the covenants, promises, representations, warranties and agreements between the
parties with respect to the Phantom Units granted hereby; provided, however,
that the terms of this Agreement shall not modify and shall be subject to the
terms and conditions of any employment and/or severance agreement between the
Partnership, the General Partner, any of the Partnership Entities or any of
their respective Affiliates and Participant in effect as of the date a
determination is to be made under this Agreement. Without limiting the scope of
the preceding sentence, all prior understandings and


4



--------------------------------------------------------------------------------




agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.
(g)No Liability for Good Faith Determinations. Neither the Partnership Entities
nor the members of the Committee and the Board shall be liable for any act,
omission or determination taken or made in good faith with respect to this
Agreement or the Phantom Units granted hereunder.
(h)No Guarantee of Interests. The Board and the Partnership Entities do not
guarantee the Units from loss or depreciation.
(i)Insider Trading Policy. The terms of the Partnership’s insider trading policy
with respect to Units are incorporated herein by reference.
(j)Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
(k)Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.
(l)Gender. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
(m)Clawback. Notwithstanding any provision in this Agreement or the Plan to the
contrary, to the extent required by (i) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any Securities and Exchange Commission rule or any
applicable securities exchange listing standards and/or (ii) any policy that may
be adopted or amended by the Board (or a committee thereof) from time to time,
all Units issued hereunder shall be subject to forfeiture, repurchase,
recoupment and/or cancellation to the extent necessary to comply with such
law(s) and/or policy.
(n)Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, Participant agrees, to the fullest extent permitted
by law, to accept electronic delivery of any documents that the Partnership
Entities may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the General Partner. Electronic delivery may be via an electronic
mail system maintained by the Partnership Entities or by reference to a location
on an intranet to which Participant has access. Participant hereby consents to
any and all procedures the Partnership Entities have established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Partnership Entities may be required to deliver, and
agrees that Participant’s electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.


5



--------------------------------------------------------------------------------




(o)Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed to be an original and all of which, when taken
together, will be deemed to constitute one and the same agreement. Any party to
this Agreement may deliver an executed counterpart hereof by facsimile
transmission or electronic mail (as a portable document format (PDF) file) to
another party hereto or thereto and any such delivery shall have the same force
and effect as the delivery of a manually signed counterpart of this Agreement.
(p)Section 409A. The Phantom Units and DERs granted hereunder are intended to
comply with the short-term deferral exception of Section 409A of the Code and
the 409A Regulations and this Agreement shall be construed and interpreted in a
manner consistent with such intent. Notwithstanding the foregoing, none of the
Partnership Entities makes any representations that the Phantom Units or DERs
granted hereunder are exempt from Section 409A of the Code and in no event shall
any of the Partnership Entities be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Participant on
account of non-compliance with Section 409A of the Code.
[Signature Page Follows]




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto hereby execute this Agreement as of the
date first set forth above.


GENERAL PARTNER:
Hi-Crush GP LLC




By:_________________________________
Name: ______________________________
Title: _______________________________




PARTICIPANT:




___________________________________






Signature Page to Phantom Unit Award Agreement
(Time-Based Vesting)